Case: 20-10441     Document: 00515809616         Page: 1     Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 6, 2021
                                  No. 20-10441                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Blanca Estella Cantu,

                                                           Petitioner—Appellant,

                                       versus

   Michael Carr, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-67


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Blanca Estella Cantu, federal prisoner # 14220-078, was convicted of
   conspiracy to possess with intent to distribute heroin, resulting in serious
   bodily injury from the use of the heroin, in violation of 21 U.S.C. § 846. She
   appeals the district court’s denial of her 28 U.S.C. § 2241 petition, arguing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10441        Document: 00515809616          Page: 2    Date Filed: 04/06/2021




                                      No. 20-10441


   that she is entitled to relief under Burrage v. United States, 571 U.S. 204
   (2014). We review the district court’s legal conclusions de novo and its
   factual findings for clear error. Padilla v. United States, 416 F.3d 424, 425
   (5th Cir. 2005).
           The primary vehicle for collateral attacks on a federal conviction or
   sentence is 28 U.S.C. § 2255. See Reyes-Requena v. United States, 243 F.3d
   893, 900–01 (5th Cir. 2001). However, under the savings clause of § 2255(e),
   a federal prisoner may assert a collateral challenge in a § 2241 petition if the
   remedy provided by § 2255 is “inadequate or ineffective to test the legality
   of his detention.” Id. at 901 (quoting 28 U.S.C. § 2255(e)). It is the
   prisoner’s burden to demonstrate the inadequacy of § 2255, and that burden
   “is a stringent one.” Christopher v. Miles, 342 F.3d 378, 382 (5th Cir. 2003).
   A prisoner shows the § 2255 remedy is inadequate or ineffective if “(1) the
   petition raises a claim ‘that is based on a retroactively applicable Supreme
   Court decision’; (2) the claim was previously ‘foreclosed by circuit law at the
   time when [it] should have been raised in petitioner’s trial, appeal, or first
   § 2255 motion’; and (3) that retroactively applicable decision establishes that
   ‘the petitioner may have been convicted of a nonexistent offense.’” Garland
   v. Roy, 615 F.3d 391, 394 (5th Cir. 2010) (quoting Reyes-Requena, 243 F.3d at
   904).
           Cantu fails to satisfy the third prong of this test. As Burrage explained,
   its holding reflects the “ordinary meaning” of the phrase “results from” in
   21 U.S.C. § 841(b)(1)(C). Burrage, 571 U.S. at 210. Cantu has not shown,
   and the record does not suggest, that this phrase was used and understood in
   her case in any but its ordinary, Burrage-approved sense. As for the argument
   that her plea agreement and guilty plea are now void because she would have
   assessed the risks of going to trial differently in view of Burrage, the district
   court was correct that it is unavailing. See Brady v. United States, 397 U.S.
   742, 757 (1970); Morse v. Texas, 691 F.2d 770, 773 (5th Cir. 1982) (“A formal



                                           2
Case: 20-10441      Document: 00515809616           Page: 3    Date Filed: 04/06/2021




                                     No. 20-10441


   admission of guilt by a plea of guilty, if voluntarily made and with the effective
   assistance of counsel, cannot subsequently be invalidated on contentions that
   it was made through subjective fear of receiving a heavier penalty if convicted
   after trial . . . .”). Because Cantu has not met the requirements of the savings
   clause, the district court’s judgment is AFFIRMED.




                                           3